Speir, J.,
writing for affirmance, held that as there was no dispute, but that if plaintiff was entitled to recover at all, he was entitled to recover the amount for which the verdict was given, and as the question of the employment was submitted to the jury, and no request made to submit any other question of fact, there Avas no ground for the exception. He also held *566that the evidence as to employment was sufficient to sustain the verdict on that point.
Sedgwick, J., concurred.
Judgment and order affirmed with costs.